This is an appeal from the order of the County Court of Saratoga County vacating plaintiff’s notice and subpoena for examination of the defendant before trial. This is an action brought by a physician to recover for professional services rendered by him as a physician and surgeon to the defendant (a woman patient) in the treatment of a malady from which she suffered. The answer contains a general denial. The plaintiff has full knowledge of the matters upon which the examination of defendant is sought and he seeks to examine as to services which plaintiff himself performed and as to conversations between plaintiff and the defendant. The issues in this action are very simple and an examination before trial is not necessary in order to simplify them. Order unanimously affirmed, with costs. Present — HUI, P. J., Crapser, Heffernan, Schenck and Foster, JJ.